PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/467,239
Filing Date: 23 Mar 2017
Appellant(s): Quintero et al.



__________________
Theodore J. Shatynski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 November 2020. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 5259835)(hereafter Clark). 
Claims 1, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gingras (US Patent Application 2006/0141012). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Applicant’s admitted prior art (see MPEP 2144.03 C).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Tetreault et al. (US 6,652,559) (hereafter Tetreault).
Claims 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Hickey (US 2002/0192107)(hereafter Hickey).
Claims 2, 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gingras’012, as applied to claim 1, further in view of Stopek et al. (US Patent Application 2011/0236459). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gingras’012 in view of Stopek’459, as applied to claim 2, further in view of LaGreca (US Patent 7,576,257). 
5 is rejected under 35 U.S.C. 103 as being unpatentable over Gingras’012, as applied to claim 1, further in view of Sostek et al. (US Patent Application 2014/0141152). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gingras’012 in view of Stopek’459, as applied to claim 8, further in view of Coneski et al. (US Patent Application 2014/0221495). 

(2) Response to Argument
A. Claims 1-3 and 5-7 are anticipated under 35 USC 102(a)(1) by Clark’835. 
Appellant argues that Clark fails to disclose the limitations of claim 1 and in particular, the following passage: 

    PNG
    media_image2.png
    83
    545
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    76
    567
    media_image3.png
    Greyscale

Appellant’s argument is based on the disclosure of column 3, lines 48-59 which recite the pad 36 is formed of a porous structure is intended to be permeated or wetted out with an adhesive. According to Appellant, this means Clark does not disclose the second passages are uninterrupted and configured to not intersect any of the first passages, as required by claim 1. 
Appellant’s arguments attempt to improperly limit the claim beyond what is actually recited in the claims. Specifically, Appellant is arguing features of how Clark after an adhesive is applied, while the rejection is based on Clark’s device before an adhesive is applied. Clark’s throughholes do not need to be impermeable or resist wetting in order to meet the limitation that the passages are “configured to not intersect”, required by claim 1. 
Clark discloses the pad 36 may be a knitted or woven mesh (column 3, line 54). The warp and the weft of such a mesh creates a plurality of uninterrupted, non-intersecting passages. Some of these passages are covered by cover 32, creating the second passages as recited in claim 1, while other openings are exposed via openings 34 in cover 32, creating the first passages as recited in claim 1. 
Assuming arguendo that Appellant’s argument regarding the wetting of the pad is persuasive, Clark states the adhesive can flow or permeate all or portions of the pad 36 (column 3, lines 50-51). This means that, even after being wetted with an adhesive, some parts of the pad will continue to have uninterrupted, non-wetted passages extending through the pad, creating the first and second passages. 
	For these reasons, it is maintained that Clark anticipates claim 1. 
B. Claims 1, 6, 7 and 10 are anticipated under 35 USC 102(a)(1) by Gingras’012
Appellant argues Gingas fails to disclose first passages and second passages, as recited in claim 1, because Gingras shows interconnecting passages in Figure 6e. 
This argument is not persuasive. The Office Action identified alignment passages 90 as the first passages and delivery channels 150, 154 as the second passages (see page 8 of the 6/9/2020 Office Action). Appellant points to the lower left exploded view in Figure 6e as evidence that alignment holes 90 are interconnected with the other 
Element 90 is shown in the right-most exploded view in Figure 6e and clearly show element 90 is not connected to the interconnecting passages 150 and 154: it is captioned “end of the channel” to show passage 90 does not interconnect with passages 150, 154. This understanding of passage 90 is confirmed in other embodiments: See Figures 3k, 4h and 5a for examples of alignment channels adjacent to the perimeter of each layer such that the alignment channels do not connect with the interconnecting passages formed in the middle of the each layer. 
	Element 90 is disclosed as passing through each layer 138 in order to maintain alignment between the layers so the interconnecting passages correctly form between adjacent layers (paragraph [0120], [0127]). Passages 90 cannot function as an alignment channel if it is interconnected with channels 150, 154 because it would be filled with an adhesive or other delivered agent and could no longer serve to maintain alignment between the layers. 
	For these reasons, it is maintained that Gingras’012 anticipates claim 1. 

C. Remaining claims are anticipated by 102(a)(1) or obvious under 35 USC 103(a)
Appellant argues the dependent claims 2-12 are improperly rejected because Clark and Gingras do not anticipate independent claim 1. 
Appellant makes no additional arguments specific to the dependent claims and/or the additional prior art cited in these rejections. Examiner maintains Clark and Gingras anticipate independent claim 1 for the reasons outlined in sections (A) and (B) above. 

Respectfully submitted,
Lindsey Bachman
/L.B./Examiner, Art Unit 3771
21 January 2021                                                                                                                                                                                                        
Conferees:
Elizabeth Houston
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATRINA M STRANSKY/Primary Examiner, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.